PER CURIAM:
Marc B. Goodman appeals the district court’s order granting partial summary judgment for Defendants, the jury’s verdict in favor of Defendants, and the district court’s order denying his post-judgment motion for judgment as a matter of law in his breach of contract suit. We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Goodman v. Praxair, Inc., No. 1:04-cv00391-MJG (D. Md. Apr. 2, 2008; Mar. 18, 2009; Nov. 24, 2009; Mar. 30, 2011). We find no basis to recuse the district judge and accordingly deny Goodman’s motion that seeks such relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.